DETAILED ACTION

Response to Amendment
The amendment filed on 8/10/2022 is acknowledged. Accordingly, claims 1, 10 and 12-13 have been amended, claims 2-3 have been previously cancelled; thus currently claims 1 and 4-16 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shim; Byung-Chang (US 20060264093 A1, hereinafter, “Shim”, newly cited by the Examiner).

Regarding claim 1, Shim teaches a lighting module (display apparatus 400, see fig 4, 5a and 5b) comprising an elongated carrier (450) and a flexible circuit (430); 
wherein the flexible circuit (hybrid FPC 430, see fig 4) comprises 
a first section (lower section of 430) accommodating a plurality of LED light sources (light emitting devices 442, see fig 4), 
a second section (upper section of 430) and a connector (second pad portion 432b, see fig 5b); 
wherein the connector (see contacts under 430 in fig 4) is embedded in a circuitry (circuitry within 430, not labeled but necessarily included to transfer signals to the light emitting devices) of the flexible circuit (430) and is accommodated in the second section (upper section of 430) for receiving power to power said plurality of LED light sources (442) and for providing control commands (as expected from driving chip 112b electrically connected to 430) to the plurality of LED light sources (442), wherein the connector extends at least partly in the first section (lower section of 430); 
wherein the elongated carrier (receiving container 450, see fig 4) comprises first end-face (further end as seen in fig 4) and a second end-face (closer end as seen in fig 4), and extending therebetween comprises a first elongated main surface (lower surface of 450) and a second elongated main surface (upper surface of 450), the second elongated main surface (upper surface of 450) being opposite to said first elongated main surface (lower surface of 450); 
wherein the flexible circuit (430) is folded around the second end-face (closer end of 450), and wherein the second end-face (closer end of 450) comprises a recess (second receiving portion 456, see fig 4), such that the fold (fold of 430) is entirely comprised within the recess (456); and, 
wherein the first section (lower section of 430) of the flexible circuit (430) is connected to said first elongated main surface (lower surface of 450), and wherein the second section (upper section of 430) of the flexible circuit (430) is connected to said second elongated main surface (upper surface of 450).

Regarding claim 5, Shim teaches wherein the elongated carrier (450) comprises at least one rim (see upper edge of 450) arranged on the first elongated main surface (above lower surface of 450, as seen in fig 4), wherein the at least one rim (upper edge of 450) extends continuously (as seen in fig 4) between the first end-face (furthest face of 450) and the second end-face (closest face of 450).

Regarding claim 6, Shim teaches wherein the at least one rim (upper edge of 450) comprises a connection means (see recess formed by rim) for optics (light guide plate 120, see fig 4).

Regarding claim 7, Shim teaches wherein the at least one rim (upper edge of 450) serves as a lightguide, a reflector or a mixing wall (since light is mixed in the light guide plate and within the confines of 450).

Regarding claim 9, Shim teaches wherein the elongated carrier (450) is made of a material being one of: a metal, a ceramic, a polymer (heatsink plastic, see ¶ 53), or a combination thereof.

Regarding claim 13, Shim teaches method of manufacturing 
a lighting module (100) comprising a flexible circuit (430) having a connector (432b) embedded in a circuity (circuitry within 430, not labeled but necessarily included to transfer signals to the light emitting devices) of the flexible circuit (430) and an elongated carrier (450), 
wherein the elongated carrier (450) comprises first end-face (furthest face of 450, as seen in fig 4) and a second end-face (closest face as seen in fig 4), and extending therebetween (see fig 4) comprises a first elongated main surface (lower surface of 450) and a second elongated main surface (upper surface of 450), the second elongated main surface (upper surface of 450) being opposite to said first elongated main surface (lower surface of 450),
 wherein the second end-face (closest face of 450) comprises a recess (156);
 wherein the method comprising: 
- connecting a first section (lower section of 430) of a flexible circuit (430) to the first elongated main surface (lower surface of 450) of the elongated carrier (450), wherein the first section (lower section of 450) accommodates a plurality of LED light sources (442); 
- folding (as seen in fig 4) the flexible circuit (430) around the second end-face (closer face of 450) of the elongated carrier (450), such that the fold (see folded portion of 430) is entirely comprised within the recess (156);
- connecting a second section (upper section of 430) of the flexible circuit (430) to the second elongated main surface (upper surface of 450) of the elongated carrier (450), wherein the second section (upper section of 430) accommodates the connector (see contacts under 430 in fig 4) for receiving power to power said plurality of LED light sources (442) and for providing control commands (as expected from driving chip 112b electrically connected to 430) to the plurality of LED light sources (442), wherein the connector (see contacts under 430 in fig 4) extends at least partly in the first section (lower section of 430).

Regarding claim 16, Shim teaches wherein the second elongated main surface (upper surface of 150) is a single surface with no discontinuities (since the upper surface runs along the length of 150 in between the ends of 150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shim.

Regarding claim 4, Shim teaches wherein the elongated carrier (450) comprises a length (see length as the distance between closer end and further end of 450), the length being defined as the shortest distance (see distance between closer end and further end of 450) between the first end-face (further face of 450) and the second end-face (closer end of 450). 
Shim does not explicitly teach the length being at least 50 centimeters.
However, Shim discloses the elongated carrier is used in display devices, and display devices vary in lengths, further requiring carriers of different lengths, including carriers of at least 50 centimeters;
Thus, it would have been an obvious matter of design choice to select a length of 50 centimeters for the elongated carrier of Shim, since the applicant has not disclosed that such specific length solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with an elongated carrier of 50 centimeters. In this case, selecting a given length of each of the would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given display device.

Allowable Subject Matter
Claims 8, 10-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, although Shim teaches the lighting module, as described in claim 1 above, the prior art the prior art of the record fails to teach wherein the elongated carrier comprises a cross-section comprising a curvature for improving the bending stiffness of the lighting module and for thereby reducing a deflection of the lighting module in its elongated direction

Regarding claims 10-12, although Shim teaches the lighting module, as described in claim 1 above, the prior art the prior art of the record fails to teach a lighting device comprising at least one lighting module according to claim 1 and at least one connecting unit comprising a connecting area; wherein each of the at least one connecting unit is configured to electrically connect a respective connector of the at least one lighting module with the connecting area; and
wherein the connecting unit comprises a slot for receiving and/or detachably fixating the at least one lighting module; and 
further including at least two light modules; a first respective lighting module including a first end-face, and a second respective lighting module including a first end-face and a second end-face; wherein the first end-face of a first respective lighting module abuts with the second end-face of a second respective lighting module.

Regarding claim 14, although Shim teaches the method, as described in claim 13 above, the prior art the prior art of the record fails to teach wherein the method comprising: - cutting said flexible circuit from a flexible circuit strip prior to the step of connecting.
Regarding claim 15, although Shim teaches the lighting module, as described in claim 1 above, the prior art the prior art of the record fails to teach a method of electrically connecting a lighting module according to claim 1 with a connecting unit comprising a connecting area and a slot, the method comprising: - receiving and/or detachably fixating the connector of the lighting module in said slot; - electrically connecting the connector of the lighting module with the connecting area of the connecting unit.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875